Citation Nr: 1449112	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1970 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for tinnitus.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2013; a transcript of that hearing is associated with the claims file.


FINDING OF FACT

With resolution of reasonable doubt in the Veteran's favor, tinnitus is related to his military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

As an initial matter, the Board notes that the Veteran is currently service connected for bilateral sensorineural hearing loss as a result of noise exposure in military service.  The Veteran is also shown to have a diagnosis of tinnitus.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Turning to the evidence of record, the Veteran's service treatment records, including his enlistment examination in April 1970, his periodic examination in June 1973, and his separation examination in April 1978, are all void of any complaints of, treatment for, or diagnosis of tinnitus or ringing in the ears.  The Board does note, however, that in his April 1978 report of medical history, the Veteran checked the "ear, nose or throat trouble" box.  

The first evidence of any tinnitus in the claims file is in a September 2007 VA audiology treatment note, at which time the Veteran was noted that he started having hearing problems in general and that he had a lot of noise exposure in the past.  He was shown to have bilateral sensorineural hearing loss and tinnitus at that time.  There is no other VA or private records regarding tinnitus in the claims file.  

In his initial October 2010 claim, the Veteran indicated that while he was in training and in the Republic of Vietnam he was exposed to constant firing of 105 and 155 guns, and he felt the problems with his hearing originated then.  

The Veteran underwent a VA audiological examination in February 2011, at which time the examiner noted that he had tinnitus and that his reported onset of tinnitus was "unsure, has been present for a long time."  It was noted in the examination report that the Veteran had noise exposure in service due to being in an artillery unit and was exposed to rifle fire in basic training and to the firing of 105 and 175 howitzers; the Veteran's post-service occupational and recreational noise exposure included truck driving, wood working, and power tools.  After diagnosing the Veteran with bilateral sensorineural hearing loss, the examiner noted that the Veteran's "tinnitus could be a symptom associated with his hearing loss."  In his opinion section, however, the examiner concluded as follows:

With regards to tinnitus, the Veteran could not state a date of onset of his tinnitus.  Given this lack of information, it would be mere speculation to say that the Veteran's tinnitus is the result of noise exposure during military service.  

In March 2011, the Veteran submitted his notice of disagreement, in which he stated that:

In reference to my tinnitus there is no doubt it began while in Vietnam and my exposure to the 105's and 155's. . . . [W]hen the examiner was doing my Comp exam, she asked about a specific date my tinnitus began and I just couldn't give her an exact date without lying and I wasn't about to do that.

The previous VA examiner was furnished the claims file in May 2012 and was asked for an addendum opinion with regard to tinnitus based on the Veteran's notice of disagreement.  The examiner stated as follows:

C[laims] file back with Veteran's statement regarding tinnitus.  On compensation evaluation . . . the Veteran stated that he was unsure as to the date of onset.  In his disagreement statement he states that he knows his tinnitus began in the military, he is just unsure as to when.  Given the conflicting information and occupational noise exposure from truck driving and recreational noise exposure from wood working and power tools, opinion still stands that it would be mere speculation that the Veteran's tinnitus is the result of noise exposure from weapons during military service.  

In his June 2012 substantive appeal, VA Form 9, the Veteran again indicated that he felt his denial should be overturned.  He stated that during his VA examination he could not give the examiner a specific date of his tinnitus onset, but he told the audiologist that he had no doubt that it started in service.  "I just couldn't give him the specific date he wanted to hear without making one up and I wasn't about to do that.  It should be enough to know that the tinnitus began in service.  I shouldn't be denied because I couldn't give an exact date."

The Veteran underwent another VA audiological examination in March 2013, where he was again diagnosed with tinnitus; the Veteran reported that he was unsure of the date of onset, as it had been present for so long, but then stated, "I suppose since the service."  That examiner did not render any opinion with regards to the etiology of the Veteran's tinnitus.  

The Board agrees with the Veteran in this case.  The Veteran's lay evidence with regards to onset of tinnitus is clear and consistent throughout the claims file that his tinnitus began during military service, regardless of whether he could give an exact or specific date of onset, which is superfluous in this case.  The Board does not understand the VA examiner's classification of the Veteran's lay evidence as "conflicting," considering the consistency of the lay evidence in the case that his tinnitus was related to military service.  The Board additionally does not understand why the examiner could not render an opinion without speculation in this case based on the evidence of record.  

Moreover, the Board notes that the examiner related the Veteran's hearing loss to military service and noted that the Veteran's tinnitus "could be" related to his hearing loss.  She does not-nor does any other VA examiner-give a clear secondary opinion in this case.  

In light of the Veteran's already service-connected sensorineural hearing loss, the opinion that his tinnitus could be related to his bilateral hearing loss, that the Veteran has been clear that his tinnitus began during military service, and the lack of any evidence to the contrary, the Board resolves reasonable doubt in favor of the Veteran and finds that service connection for tinnitus is warranted on the basis of the evidence of record in this case.  See 38 C.F.R. § 3.102, 3.303, 3.310.  In so reaching that conclusion, the Board has appropriately applied the benefit-of-the-doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


